Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of                     , 2008 by and between The
Corporate Executive Board Company (the “Company”) and                      (the
“Executive”).
     WHEREAS, Executive has made or is expected to make a major contribution to
the profitability, growth and financial strength of the Company;
     WHEREAS, the Company considers the continued availability of Executive’s
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of Executive on behalf of the Company without the distraction of Executive
occasioned by the possibility of an abrupt change in control of the Company; and
     WHEREAS, Executive is willing to remain in the employ of the Employer upon
the understanding that the Employer will provide him with income security and
health benefits in accordance with the terms and conditions contained in this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
     1. Definitions. Whenever the following terms are used in this Agreement,
they shall have the meaning specified below unless the context clearly indicates
to the contrary:
          1.01 “Board” shall mean the Board of Directors of the Company.
          1.02 “Base Salary” means Executive’s annual rate of base salary in
effect on the date of Executive’s termination of employment (or, if higher, on
the date of the Change in Control), determined in each case prior to reduction
for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code, and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.
          1.03 “Cause” shall mean Executive’s commission of a material act of
fraud, theft or dishonesty against the Company; conviction for any felony; or
willful non-performance of material duties which is not cured within sixty
(60) days after receipt of written notice to Executive.
          1.04 “Change in Control” shall mean, and shall be deemed to have
occurred, upon any of the following events:

 



--------------------------------------------------------------------------------



 



          (a) the “acquisition” by a “person” or “group” (as those terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules promulgated thereunder), other than
by Permitted Holders, of beneficial ownership (as defined in Exchange Act
Rule 13d-3) directly or indirectly, of any securities of the Company or any
successor of the Company immediately after which such person or group owns
securities representing 50% or more of the combined voting power of the Company
or any successor of the Company;
           (b) within any 12-month period, the individuals who were directors of
the Company as of September 1, 2008 (the “Incumbent Directors”) ceasing for any
reason other than death or disability to constitute at least a majority of the
Board of Directors, provided that any director who was not a director as of
September 1, 2008 shall be deemed to be an Incumbent Director if such director
was appointed or elected to the Board of Directors by, or on the recommendation
or approval of, at least a majority of directors who then qualified as Incumbent
Directors, provided further that any director appointed or elected to the Board
of Directors to avoid or settle a threatened or actual proxy contest shall in no
event be deemed to be an Incumbent Director;
          (c) approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) the stockholders of the Company
immediately after such merger, consolidation or reorganization include Permitted
Holders;
          (d) approval by the stockholders of the Company of a transfer of 50%
or more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or
          (e) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          1.05 “Code” shall mean the Internal Revenue Code of 1986, as amended.
          1.06 “Company” shall mean The Corporate Executive Board Company, and,
after a Change in Control, any successor or successors thereto.
          1.07 “Date of Termination” following a Change in Control shall mean
the dates, as the case may be, for the following events: (a) if Executive’s
employment is terminated by his death, the date of his death, (b) if Executive’s
employment is terminated due to a Disability, thirty (30) days after the Notice
of Termination is given (provided that Executive shall not have returned to the
performance of his or her duties on a full-time basis during such period),
(c) if Executive’s employment is terminated pursuant to a termination for Cause,
the date specified in the Notice of Termination, and (d) if Executive’s
employment is terminated for any other reason, fifteen (15) days after delivery
of the Notice of Termination unless otherwise agreed by Executive and Company.
          1.08 “Disability” shall mean that, in the Company’s reasonable
judgment, either (a) Executive has been unable to perform Executive’s duties
because of a physical or mental impairment for 80% or more of the normal working
days during six consecutive calendar months or 50% or more

 



--------------------------------------------------------------------------------



 



of the normal working days during twelve consecutive calendar months, or
(b) Executive has become totally and permanently incapable of performing the
usual duties of his employment with the Company on account of a physical or
mental impairment.
          1.09 “Effective Date” shall mean the date hereof.
          1.10 “Employer” shall mean the Company or a Subsidiary employing
Executive.
          1.11 “Good Reason” shall mean any of the following actions upon or
after a Change in Control, without Executive’s express prior written approval,
other than due to Executive’s Disability or death: (a) a diminution in
Executive’s Base Salary or annual bonus opportunity; (b) a diminution in
Executive’s title, authority, duties, or responsibilities; (c) a required
relocation of at least 60 miles; (d) a breach of this Agreement with respect to
Executive not cured within ten (10) days; or (e) a successor’s failure to assume
this Agreement.
          1.12 “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
          1.13 “Permitted Holders” means:
          (a) the Company;
          (b) any corporation in which the Company owns, directly or indirectly,
stock possessing 50% or more of the total combined voting power of all classes
of stock in such corporation (a “Subsidiary”);
          (c) any employee benefit plan of the Company or any Subsidiary; and
          (d) any group which includes or any person who is wholly or partially
owned by a majority of the individuals who immediately prior to such acquisition
of securities are executive officers (as defined in Exchange Act Rule 3b-7) of
the Company or any successor of the Company; provided that immediately prior to
and for six months following such acquisition of securities or stockholder
approval such executive officers of the Company are beneficial owners (as
defined in Exchange Act Rule 16a-1(a)(2)) of the common stock of the Company or
any successor of the Company; and provided further that such executive officers’
employment is not terminated by the Company or any successor of the Company
(other than as a result of death or disability) during the six months following
such acquisition of securities or stockholder approval.
          1.14 “Release” shall mean a release to be signed by Executive in such
form as the Company shall reasonably determine, which shall, to the extent
permitted by law, waive all claims and actions against the Employer and its
affiliates and such other related parties and entities as the Company chooses to
include in the release except for claims and actions for benefits provided under
the terms of this Agreement (which Release is not revoked by Executive).
          1.15 “Target Bonus” shall mean Executive’s annual target bonus (as
defined in the Corporate Leadership Team Bonus Plan) for the year in which the
Date of Termination occurs or, if higher, the year in which the Change in
Control occurred.
          1.16 “Termination of Employment” shall mean the time when the
employee-employer relationship between Executive and the Employer is terminated
for any reason, voluntarily

 



--------------------------------------------------------------------------------



 



or involuntarily, with or without Cause, including, without limitation, a
termination by reason of resignation, discharge (with or without Cause),
Disability, death or retirement, but excluding terminations where there is a
simultaneous re-employment by the Company or a subsidiary of the Company.
     2. Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of: (a) the second anniversary of the Effective Date if a Change in
Control of the Company has not occurred prior to such anniversary; (b) the
Termination of Employment of Executive with the Employer based on Death,
Disability, or Cause or by Executive other than for Good Reason; or (c) two (2)
years from the date of a Change in Control of the Company. Notwithstanding
clause (a) hereof, on each anniversary of the Effective Date, the term of this
Agreement automatically shall be extended for one additional year, unless not
less than ninety (90) days prior to such anniversary the Company notifies
Executive in writing that it does not wish to extend the term of the Agreement.
     3. Termination of Employment of Executive.
          3.01 Payment of Severance Benefits Upon Change in Control. In the
event of a Change in Control of the Company, Executive shall be entitled to the
severance benefits set forth in Section 4 if Executive executes a Release, and
only if during the term of this Agreement:
          (a) Executive’s employment by the Employer is terminated by the
Employer without Cause;
          (b) Executive terminates his or her employment with the Employer for
Good Reason and complies with the procedures set forth in Section 3.02;
          (c) Executive’s employment by the Employer is terminated by the
Employer prior to the Change in Control and such termination arose in connection
with or in anticipation of the Change in Control (for purposes of this
Agreement, meaning that at the time of such termination the Company had entered
into an agreement, the consummation of which would result in a Change in
Control, or any person had publicly announced its intent to take or consider
actions that would constitute a Change in Control, and in each case such Change
in Control is consummated, or the Board adopts a resolution to the effect that a
potential Change in Control for purposes of this Agreement has occurred); or
          (d) Executive terminates his or her employment with the Employer for
Good Reason prior to the Change in Control, the event constituting Good Reason
arose in connection with or in anticipation of the Change in Control and
Executive complies with the procedures set forth in Section 3.02.
          3.02 Good Reason. Notwithstanding anything contained in any employment
agreement between Executive and the Employer to the contrary, during the term of
this Agreement Executive may terminate his or her employment with the Employer
for Good Reason as set forth in Section 3.01(b) or (d) and be entitled to the
benefits set forth in Section 4, provided that Executive gives written notice to
the Company of his or her election to terminate his or her employment for such
reason within 180 days after the time he or she becomes aware of the existence
of facts or circumstances constituting Good Reason and the Company has not cured
such facts or circumstances within thirty (30) days after receiving such notice.

 



--------------------------------------------------------------------------------



 



          3.03 Disability. In the event of a Disability of Executive, the
Company may terminate this Agreement provided that the Company shall have
provided Executive a Notice of Termination and Executive shall not have returned
to the full-time performance of Executive’s duties within thirty (30) days of
such Notice of Termination.
          3.04 Cause. The Employer may terminate the employment of Executive for
Cause. Executive shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to Executive a Notice of Termination
and a written copy of a finding by the Company’s Chief Executive Officer that
Executive was guilty of conduct constituting Cause based on reasonable evidence,
specifying the particulars thereof in detail.
          3.05 Notice of Termination. Any termination of Executive’s employment
by the Employer or by Executive (other than termination based on Executive’s
death) following a Change in Control shall be communicated by the terminating
party in a Notice of Termination to the other party hereto.
     4. Compensation and Benefits Upon Termination of Employment.
          4.01 Severance Benefits.
          (a) If Executive shall be terminated from employment with the Employer
or shall terminate his or her employment with the Employer, in each case as
described in Section 3.01, then Executive shall be entitled to receive, in lieu
of any further payments to Executive (including, without limitation, in lieu of
any annual bonus payments or pro-rata bonus payments) except as expressly
contemplated under this Agreement, a cash amount equal to the sum of (i) twelve
(12) months of Base Salary and (ii) a pro rata Target Bonus for the year in
which the Date of Termination occurs, with such amount payable in equal
installments over the twelve (12) months following the Executive’s Date of
Termination, and commencing within ten (10) business days following Executive’s
Date of Termination (or, if later, upon the expiration of the revocation period,
if applicable, under the Release, but in no event later than the later of the
December 31 next-following the Date of Termination or 2-1/2 months after the
Date of Termination). The payments under this Section 4.01(a) are in lieu of
(and not in addition to) any severance payments the Executive may have been
entitled to receive under any other agreement, plan or policy, and any payments
under any such agreement, plan or policy shall offset dollar-for-dollar the
amounts payable hereunder.
          (b) For a period of twelve (12) months following Executive’s Date of
Termination (the “coverage period”), Executive shall be entitled to the
continuation of the same or equivalent health benefit coverage as he or she was
receiving immediately prior to the Change in Control at active employee rates,
and Executive’s COBRA period shall commence at the end of such twelve (12) month
period. The benefits to be provided under this Section 4.01(b) shall be reduced
to the extent of the receipt of substantially equivalent coverage by Executive
from any successor employer.
          4.02 Termination Prior to a Change in Control. Notwithstanding
anything contained in Section 4.01, in the case of a termination of employment
prior to the occurrence of a Change in Control, the Company shall have no
obligation to pay or provide any compensation or benefits hereunder prior to the
occurrence of the Change in Control (and, for the avoidance of doubt, any
payments relating to a termination described in Section 3.01(c) or (d) shall
commence upon the occurrence of the Change in Control).
          4.03 Accrued Benefits. Upon termination of the employment of Executive
for any reason, Executive shall be entitled to receive any unpaid Base Salary
through the date of such

 



--------------------------------------------------------------------------------



 



Eligible Executive’s termination and any bonus earned but unpaid as of the date
of such termination for any previously completed fiscal year of the Company. In
addition, Executive shall be entitled to prompt reimbursement of any
unreimbursed expenses properly incurred by Executive in accordance with Company
policies prior to the date of Executive’s termination. Executive shall also
receive such other compensation (including any stock options or other
equity-related payments) and benefits, if any, to which Executive may be
entitled from time to time pursuant to the terms and conditions of the employee
compensation, incentive, equity, benefit or fringe benefit plans, policies or
programs of the Company.
          4.04 Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, severance benefits pursuant to this Section 4, to the
extent of payments made from the date of termination of Executive’s employment
through March 15 of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury regulations and thus are payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.  To the
extent such severance payments are made following said March 15, they are
intended to constitute separate payments for purposes of
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment be delayed until six (6) months after separation from service if
Executive is a “specified employee” with the meaning of the aforesaid section of
the Code at the time of such separation from service.
     5. No Mitigation. Executive shall not be required to mitigate the amount of
any payments provided for by this Agreement by seeking employment or otherwise,
nor shall the amount of any cash payments or benefit provided under this
Agreement be reduced by any compensation or benefit earned by Executive after
his Date of Termination (except as provided in the last sentence of
Section 4.01(b) above). Notwithstanding the foregoing, if Executive is entitled,
by operation of any applicable law, to unemployment compensation benefits or
benefits under the Worker Adjustment and Retraining Act of 1988 (known as the
“WARN” Act) in connection with the termination of his or her employment in
addition to those required to be paid to him or her under this Agreement, then
to the extent permitted by applicable statutory law governing severance payments
or notice of termination of employment, the Company shall be entitled to offset
the amounts payable hereunder by the amounts of any such statutorily mandated
payments.
     6. Limitation on Rights.
          6.01 No Employment Contract. This Agreement, including the recitals
hereto, shall not be deemed to create a contract of employment between the
Employer and Executive and shall create no right in Executive to continue in the
Employer’s employment for any specific period of time, or to create any other
rights in Executive or obligations on the part of the Company or its
subsidiaries, except as expressly set forth herein. Except as expressly set
forth herein, this Agreement shall not restrict the right of the Employer to
terminate Executive’s employment at any time for any reason or no reason, or
restrict the right of Executive to terminate his or her employment.
          6.02 No Other Exclusions. This Agreement shall not be construed to
exclude Executive from participation in any other compensation or benefit
programs in which he or she is specifically eligible to participate either prior
to or following the execution of this Agreement, or any such programs that
generally are available to other executive personnel of the Company, nor shall
it affect the kind and amount of other compensation to which Executive is
entitled.

 



--------------------------------------------------------------------------------



 



     7. Legal Fees and Expenses. If any dispute arises between the parties with
respect to the interpretation or performance of this Agreement, the prevailing
party in any proceeding shall be entitled to recover from the other party its
attorneys fees, court costs and other expenses incurred in connection with any
such proceeding. Amounts, if any, paid to Executive under this Section 7 shall
be in addition to all other amounts due to Executive pursuant to this Agreement.
     8. Non-Alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.
     9. Executive Acknowledgment. Executive acknowledges that he or she has
consulted with or has had the opportunity to consult with independent counsel of
his or her choice concerning this Agreement, that he or she has read and
understands this Agreement and is fully aware of its legal effect.
     10. Miscellaneous.
          10.01 Entire Agreement.
          (a) This Agreement constitutes the entire understanding and sole and
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
discussions between the parties hereto and/or their respective counsel and
representatives with respect to the subject matter covered hereby. For the
avoidance of doubt, this Agreement supersedes any employment or similar
agreement between Executive and the Company to the extent such agreement
includes any severance-type provisions.
          (b) The severance payment hereunder is in lieu of any payment that
Executive might otherwise be entitled to from the Company (including, without
limitation, in lieu of any annual bonus payments or pro-rata bonus payments that
would otherwise be due and any other payments due Executive in the event of a
Change in Control or termination of employment under the Company’s applicable
severance pay policies, if any, or under any other oral or written agreement
including, without limitation, any employment agreement); provided, however that
Executive shall continue to be entitled to receive the applicable severance pay
benefits, if any, under the Company’s applicable policies, if any, or under
another written agreement if Executive’s termination is not a termination
providing benefits under this Agreement.
          10.02 Amendments. This Agreement may be changed, amended or modified
only by a written instrument executed by both of the parties hereto.
          10.03 Assignment and Binding Effect.
          (a) Neither this Agreement nor the rights or obligations hereunder
shall be assignable by Executive or the Company except that this Agreement shall
be assignable to, binding upon and inure to the benefit of any successor of the
Company, and any successor shall be deemed substituted for the Company upon the
terms and subject to the conditions hereof’.
          (b) The Company will require any successor (whether by purchase of
assets, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
all of the obligations of the Company under this Agreement (including the
obligation to cause any subsequent successor to also assume the obligations of
this Agreement) unless such assumption occurs by operation of law.

 



--------------------------------------------------------------------------------



 



          10.04 No Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
          10.05 Rules of Construction.
          (a) This Agreement has been negotiated and executed in, and shall be
governed by and construed in accordance with the laws of, the District of
Columbia. Captions contained in this Agreement are for convenience of reference
only and shall not be considered or referred to in resolving questions of
interpretation with respect to this Agreement.
          (b) If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
          10.06 Notices. Any notice required or permitted by this Agreement
shall be in writing, delivered by hand, or sent by registered or certified mail,
return receipt requested, or by recognized courier service (regularly providing
proof of delivery), addressed to the Board and the Company at the Company’s then
principal office, or to Executive at the address set forth under Executive’s
signature below, as the case may be, or to such other address or addresses as
any party hereto may from time to time specify in writing. Notices shall be
deemed given when received.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

                  THE CORPORATE EXECUTIVE BOARD COMPANY       EXECUTIVE    
 
               
 
               
By:
               
 
               
 
               
 
               
Name:
          Street Address    
 
               
 
               
Title:
               
 
               
 
          City, State                                 Zip Code    

 

 